REDMANN, Judge,
dissenting.
Because relator has suffered and can suffer no injury from the “attachment,” I would refuse writs in the first place.
The majority’s grant, however, obliges me to express the view that relator, a third party, has no standing to question the technical validity of a seizure of property belonging not to itself but to defendant. Relator has no standing whether the seizure occurs under attachment before judgment or under fieri facias after judgment on the main demand. If, on the contrary, property of relator had been seized, it would be hy-pertechnical to refuse relief on the theory that the complaining pleading was improperly labeled.
The fact remains that nothing of relator has been seized, and it is not relator’s place to raise technical arguments about the propriety of the seizure of defendant’s claim.